Citation Nr: 0728833	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia and a 
personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The veteran had active military service from September 1996 
to April 1998.  These matters come to the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The appellant is the 
veteran's fiduciary for VA purposes.  

The veteran was scheduled for a hearing in July 2006 before a 
member of the Board sitting at the RO.  He subsequently 
cancelled that hearing, and was rescheduled for a hearing in 
July 2007.  On the date of the hearing, the appellant 
notified the veteran's representative that the veteran would 
not be attending the hearing.  

The Board notes that in April 2004, the RO received from the 
appellant a VA Form 9 (Appeal to Board of Veterans' Appeals).  
With the VA Form 9 the appellant also submitted a statement 
in which the veteran identified having been evaluated for 
psychiatric purposes at "Central State Hospital."  Records 
from Central State Hospital are not associated with the 
claims file.  

The Board notes that, when VA becomes aware of the existence 
of potentially relevant records before deciding a claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release therefor.  If the claimant does 
not provide any release of the relevant records that VA is 
unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.  See 38 C.F.R. § 
3.159(e)(2) (2007).  Here, VA has been placed on notice by 
the veteran of the existence of relevant private records 
which may have a bearing on his claim for service connection 
for schizophrenia and a personality disorder.  As such, the 
appellant, acting on behalf of the veteran, should be 
notified that records from Central State Hospital could be 
relevant to the claim on appeal and she should be requested 
to provide a release for such record(s).  Id.  

The Board also notes that where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board notes that VA has recently published a final rule 
which defines the term "psychosis."  This regulation 
applies to applications for benefits received by VA on or 
after August 28, 2006.  See 71 Fed. Reg. 42,758-42,760 (July 
28, 2006) (codified at 38 C.F.R. § 3.384 (2007)).  As the 
veteran's claim for service connection for schizophrenia was 
received in May 2002, the new regulation is inapplicable in 
this case.  Nevertheless, the Board accepts that the term 
"psychosis" includes a psychiatric disorder such as 
schizophrenia.  See 38 C.F.R. § 4.132 (1996). 

The appellant has contended that even though the veteran was 
not diagnosed with a psychiatric disability in service, his 
behavior and personality changes during and immediately after 
service were the first manifestations of his schizophrenia.  
In this respect, the veteran's mother and his uncle have 
reported that the veteran's behavior and personality after 
service were not the same as they had been prior to service.  
In particular, in a May 2002 VA medical record, the veteran's 
mother was noted as reporting that when the veteran returned 
from service he was a changed person, and that he talked to 
himself and responded to voices.  She also reported that 
after service the veteran had problems staying employed and 
that he said things that did not make sense.  In a November 
2004 statement, the veteran's uncle noted that in 1998 the 
veteran had come to live with him in Atlanta, Georgia.  
During this time, the veteran reportedly acted withdrawn and 
heard voices.  The veteran was also noted to look unhappy and 
had problems getting along with others.  

A report of a September 2002 VA examination notes the 
veteran's report that after separating from service he worked 
for different employers as a diesel mechanic beginning in 
June 1998.  He reportedly lost the above-noted jobs as a 
result of layoffs or due to being chronically late.  The 
veteran was also arrested, apparently in December 1999, for 
discharging a firearm and eluding an officer.  This resulted 
in his being jailed for a year at a detention center.  The 
examiner noted that an additional history provided by the 
veteran reflected alcohol, marijuana, and cocaine usage.  The 
latter was noted as producing clinical symptoms 
indistinguishable from paranoid schizophrenia.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
the Board finds the veteran's statements, along with those of 
his mother and his uncle, credible concerning alleged 
behavior and personality changes during and after service.  
At the same time, the Board notes that while the veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge, such as symptoms for an 
illness, he is not competent to attribute any such symptoms 
he may have experienced to a current disability.  See e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In this case, in light of the veteran's statements and those 
of his mother and uncle concerning the veteran's behavior and 
personality changes after service, the Board believes that 
additional development, in the form of a VA medical 
examination, should be undertaken.  Such examination should 
include a well reasoned medical opinion addressing the nature 
and etiology of any diagnosed psychiatric disabilities, which 
is based upon consideration of the veteran's documented 
history and assertions.  38 U.S.C.A. § 5103A (West 2002).  
The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claim on appeal.  See 38 C.F.R. § 3.655 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of specific actions requested on remand does 
not relieve VA of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, any other 
development and/or notification action deemed warranted by 
the VCAA should be undertaken prior to adjudicating the claim 
on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant should be sent a letter 
requesting that sufficient information, 
and if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  The 
appellant should also be invited to 
submit any pertinent evidence in her 
possession, and informed of the type of 
evidence that is her ultimate 
responsibility to submit.  A consent for 
release of medical information (VA Form 
21-4142) for "Central State Hospital" 
(identified by the veteran as a medical 
facility where he was evaluated for a 
psychiatric disorder) should be sought.  
The letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
to undergo a VA psychiatric examination.  
All appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should be asked to review the 
claims file (in particular, the report of 
September 2002 VA examination and the 
November 2004 statement from the 
veteran's uncle) and examine the veteran.  
The examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed psychiatric disability had its 
onset during the veteran's period of 
active military service, or is otherwise 
traceable to symptoms the veteran 
experienced within one year of service.  
The basis for the opinion provided should 
be explained in detail.

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be readjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  They should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by VA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

